Exhibit 3.2 State of West Virginia CERTIFICATE I, Joe Manchin III, Secretary of State of the State of West Virginia, hereby certify that PDC 2003-D LIMITED PARTNERSHIP Control Number: 60070 has filed its application for "Certificate of Limited Partnership" in my office according to the provisions of the West Virginia Code. I hereby declare the organization to be registered as a limited partnership from its effective date of September 25, 2003 until a certificate of cancellation has been filed with Secretary of State. Therefore, I hereby issue this CERTIFICATE OF LIMITED PARTNERSHIP Given under my hand and the Great Seal of the State of West Virginia on this day of September 25, 2003 /s/ Joe Manchin III Secretary of State
